Citation Nr: 1121550	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for the residuals of pneumonia.  

2.  Entitlement to service connection for a claimed right lung disorder, to include as the residual of pneumonia.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  He also had additional service with the United States Army Reserve from April 1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the RO.  

Of preliminary importance, the RO denied the Veteran's claim of service connection for the residuals of pneumonia in an unappealed rating decision dated in November 2002.  

The Veteran applied to reopen the claim in May 2007.  Although the RO adjudicated the claim on the merits in the February 2008 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

During the course of his appeal, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in April 2011.  

The Board notes that the issue on the title page of this decision has been recharacterized as service connection for a right lung disorder, to include the residuals of pneumonia, to more accurately reflect the Veteran's hearing testimony.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The reopened claim of service connection for a right lung disorder as the residual of pneumonia is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  A November 2002 rating decision denied the Veteran's claim of service connection for the residuals of pneumonia; he was notified in writing of the RO's determination and did not file a timely appeal.  

2.  The evidence submitted since the RO's November 2002 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for the residuals of pneumonia.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for the residuals of pneumonia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

To the extent that the action taken hereinbelow is not unfavorable to the Veteran,  further discussion of VCAA is not required at this time.  


General Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

New and Material Evidence 

By way of background, the Veteran was denied entitlement to service connection for the residuals of pneumonia in a January 2002 RO rating decision.  He submitted a new claim for service connection in October 2002.  The RO reconsidered the appeal and the Veteran was again denied service connection for the residuals of pneumonia in a November 2002 RO rating decision.  

The Veteran was notified in writing of this action and his appellate rights in November 2002, and filed a Notice of Disagreement (NOD) in July 2003.  In September 2003, he was issued a Statement of the Case (SOC), and filed a VA Form 9, Appeal to Board of Veterans' Appeals, in January 2004.  

In February 2004, the Veteran was issued a notice letter from the RO, informing him that his VA Form 9 had not been filed within the required time limit.  The Veteran submitted a new NOD in January 2005, which contested the original denial, along with the determination that he filed his VA Form 9 out of time.  The RO issued an SOC in May 2005, and the Veteran filed his new VA Form 9 in September 2005.  The RO issued a notice letter in September 2005, which again notified the Veteran that his VA Form 9 was not filed within the required time limit.  His most recent claim to reopen was received in May 2007.  

A substantive appeal consists of a properly completed VA Form 9, or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2010).  

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  

The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2010).  

This may be extended for a reasonable period on request for good cause shown.  38 C.F.R. § 20.303 (2010).  An RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  See 38 C.F.R. § 19.32 (2010).  

The evidence of record at the time of the RO's November 2002 rating action included the report prepared at the time of separation, his VA treatment records, and various personal statements.  

In May 2007, the Veteran requested that his claim of service connection for the residuals of pneumonia be reopened.  The evidence added to the record since the November 2002 RO rating decision includes private and VA treatment records.  

In addition to additional medical treatment records, the new evidence includes statements presented in support of the claim by the Veteran, including his hearing testimony at his April 2011 hearing.  

Based on a careful review of the record, the Board finds that the Veteran's statements and hearing testimony provide additional information that tends to substantial his claim of service connection for the residuals of pneumonia to include recently identified right lung changes, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

Specifically, the private and VA treatment records, along with the lay statements, and his hearing testimony are new and material as they relate to a previously unestablished fact necessary to establish the claim.  

Therefore, on this record, the Board finds that the claim is reopened.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for the residuals of pneumonia, the appeal to this extent is allowed, subject to further action discussed hereinbelow.  



REMAND

The Veteran asserts that he currently suffers from a right lung disorder as the residual of pneumonia for which he was treated during service.  

During his April 2011 hearing, the Veteran testified about being stationed at Fort Belvoir, Virginia for training as a Combat Engineer and contracting pneumonia in 1951 after being outside performing field maneuvers and exercises.  He reported being on sick call for two weeks and eventually being diagnosed with a severe infection.  He was transported by ambulance to the United States Army Hospital at Fort Belvoir, where he was diagnosed with pneumonia in the right lung.  

The Veteran reported being in the hospital for 7 weeks and 3 days while he was treated for the pneumonia.  He testified that he became more susceptible to catching colds and experiencing upper respiratory infections and experienced 3 to 5 additional bouts of pneumonia after service.  He noted that he currently was being seen by a private physician who treated him for cancer in his left lung.  

The Veteran added that this physician took a CT scan and noted a "knot" in the right lung that was believed to be scarring from the previous pneumonia.  Significantly, he denied undergoing any current treatment for the right lung, although he reported using a nebulizer for both lungs.  

Notably, he indicated that a statement from his aunt, confirming that the Veteran was hospitalized, had been submitted for review.  The Board notes that no such letter is contained within the claims file.  

Moreover, the Veteran did not report that this letter addressed if he was hospitalized for a lung disorder, nor did he comment on if it addressed when he was hospitalized.  He generally stated that it indicated that he was hospitalized at some point.  

Significantly, the Board notes that the Veteran's service personnel and treatment records, with the exception of a separation report reflecting a military occupational specialty (MOS) of Combat Construction Specialist, are unavailable for review.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The record reflects that a letter, dated in September 2000, was sent to the Veteran requesting that he submit copies of his service treatment records to the RO for consideration.  The Veteran responded to the RO's request, and sent his Honorable Discharge certificate, and a Separation Qualification Record, which did not contain any information regarding in-service medical treatment.  

In a November 2001 RO memorandum including a formal finding of unavailability of service medical records, the RO indicated that the NPRC determined that service treatment records were unavailable for review.  

The Board notes that, where the service treatment records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The VA treatment records, dated from October 2000 to November 2007, show a reported history of pneumonia and lung cancer status-post excising of 5 percent of the left upper lobe for cancerous mass, but are otherwise negative for findings of a current right lung disorder.  

A July 2006 private pathology report reveals a diagnosis of lung, left lobe lingula.  The Veteran underwent a video-assisted lingulectomy via mini-thoracotomy, exploratory left-sided thorascopy with extensive lysis of pleural adhesions, regional lympadenectomy, flexible bronchoscopy.  

An August 2006 VA treatment record shows a history of lung cancer status-post excising of 5 percent of the left upper lobe for cancerous mass, and that the Veteran denied post-operative complications.  The practitioner noted the Veteran developed a productive cough with white sputum, but denied blood, and chest X-ray mass, CT scan, and METs were negative as per the Veteran's reporting.  The practitioner indicated that the Veteran reportedly quit smoking 36 years ago.  

An April 2007 VA treatment record indicates that, on pulmonary examination, the Veteran denied experiencing orthopnea, cough, shortness of breath or dyspnea on exertion, and he again denied an post-operative complications from the July 2006 lung cancer excising.  

Most recently, in December 2008, the Veteran's private thoracic surgeon provided a status report concerning the Veteran's lung surgery.  The surgeon noted a history of left lingulectomy for T1 N0 adenocarcinoma.  The Veteran reported that his stamina in his breathing has decreased since the surgical procedure, and indicated that he has never completely recovered.  The surgeon observed that the Veteran had numerous other somatic complaints, but overall seemed to be doing well.  

Significantly, the surgeon noted that chest CT scan with contrast results, dated in November 2008, revealed no evidence of recurrent disease.  The surgeon concluded that, overall, he was pleased with the Veteran's progress, and planned to reevaluate him in six months with a repeat noncontrast chest CT scan.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

To the extent that the Veteran reports having right lung changes that might be due to previous pneumonia, his assertions are presumed to be credible for the purpose of reopening.  

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  The RO should take appropriate steps to obtain copies of all outstanding records referable to treatment rendered the Veteran for his claimed lung disorder.  This should include all clinical records from the Veteran's private physician showing changes involving the right lung.   

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as to requesting records from Federal and private facilities.  All records and/or responses received should be associated with the claims file.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed lung condition identified as being the residual of pneumonia.  

The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies.  All findings and conclusions should be set forth in a legible report.  

Based on his/her review of the record, the VA examine should offer an opinion as to whether the Veteran has a current lung disability to include scarring of the right lung that at least as likely as not is due to episode of pneumonia reported by the Veteran to have treated in service or another event or incident of his period of period of active service.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5. The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations and afford them an reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


